Banke, Judge.
The defendant physicians in this medical malpractice case filed affidavits denying the plaintiffs’ allegations of negligence. The plaintiffs produced no expert testimony in support of their complaint, and the trial court granted the defendants’ motions for summary judgment. Held:
“[I]n those cases where the plaintiff must produce an expert’s opinion in order to prevail at trial, when the defendant produces an expert’s opinion in his favor on motion for summary judgment and the plaintiff fails to produce a contrary expert opinion in opposition to that motion, then there is no genuine issue to be tried by the jury and it is not error to grant summary judgment to the defendant.” Howard v. Walker, 242 Ga. 406, 408 (249 SE2d 45) (1978). A physician moving for summary judgment in a medical malpractice case may rely on his own affidavit, submitted in his capacity as an expert, that he was not negligent; and to avoid summary judgment, the plaintiff must then produce expert testimony to the contrary. Parker v. Knight, 245 Ga. 782 (3) (267 SE2d 222) (1980); Payne v. Golden, 245 Ga. 784 (267 SE2d 211) (1980). We reject the plaintiffs’ contention that the alleged negligence of the defendants in this case was so plain and palpable that expert testimony was unnecessary to avoid summary judgment.

Judgment affirmed.


Deen, P. J., and Carley, J, concur.